Citation Nr: 0123435	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  93-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, as a residual of Agent Orange exposure and if 
so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for disability 
manifested by rectal bleeding, as a residual of Agent Orange 
exposure.  

3.  Entitlement to service connection for disability 
manifested by paralysis of the neck, as a residual of Agent 
Orange exposure.  

4. Entitlement to service connection of disability manifested 
by paralysis of the shoulders, as a residual of Agent 
Orange exposure.  

(The issues of entitlement to an effective date earlier than 
January 23, 1991, for the grant of service connection for 
residuals of leech bites, entitlement to a rating in excess 
of 30 percent prior to April 8, 1997, for residuals of leech 
bites, and entitlement to a rating in excess of 10 percent 
subsequent to April 7, 1997, for residuals of leech bites are 
the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In October 1995, the Board denied the veteran's 
claims of entitlement to service connection for kidney 
disability and disabilities manifested by loss of equilibrium 
and a low sperm count, claimed as residuals of Agent Orange.  
The veteran did not appeal.  In October 1995, the Board 
remanded the veteran's claim of service connection for skin 
disability, as due to residuals of leech bites or Agent 
Orange exposure, and the claims of service connection for 
disabilities manifested by rectal bleeding, peripheral 
neuropathy and paralysis of the neck and shoulders, as 
residuals of Agent Orange exposure, to the RO for further 
evidentiary development.  

In a decision dated in November 1999, the Board granted 
service connection for skin disability, to include residuals 
of leech bites.  In the same decision, it reopened the 
previously denied claim of entitlement to service connection 
for skin disability, claimed as a residual of Agent Orange 
exposure, but denied the claim as not well grounded.  The 
Board also denied as not well grounded, claims of entitlement 
to service connection for disability manifested by rectal 
bleeding, disability manifested by paralysis of the neck and 
disability manifested by paralysis of the shoulders, all 
claimed as residuals of Agent Orange exposure.  In addition, 
in the November 1999 decision, the Board denied on the merits 
the claim of entitlement to service connection for peripheral 
neuropathy.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a Joint Motion for Partial 
Remand and to Stay Further Proceedings (Joint Motion), the 
parties noted that the veteran was not pursuing his appeal 
with respect to the claim of entitlement to service 
connection for skin disability as a residual of leech bites 
or the claim of entitlement to service connection for 
peripheral neuropathy.  In the Joint Motion, the parties 
jointly moved to vacate and remand those parts of the 
November 1999 Board decision that found the veteran's claims 
to be not well grounded.  The parties observed that remand 
was required due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In an order dated in January 2001, the Court 
granted the motion and vacated that part of the Board's 
decision that denied service connection for:  (1) a skin 
disorder; (2) disability manifested by rectal bleeding; (3) 
disability manifested by paralysis of the neck; and (4) 
disability manifested by paralysis of the shoulders, all 
claimed as residuals of Agent Orange exposure.  The Court 
dismissed the remainder of the appeal.  


FINDINGS OF FACT

1.  In a decision dated in March 1987, the Board denied 
entitlement to service connection for skin disability, 
claimed as a residual of exposure to Agent Orange.  

2.  Evidence added to the record since that March 1987 Board 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant as that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for skin disability as a 
residual of Agent Orange exposure.  


CONCLUSION OF LAW

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for skin 
disability, claimed as a residual of Agent Orange exposure, 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1104, 20.1105 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its decision dated in March 1987, the Board denied 
entitlement to service connection for skin disability, 
claimed as a residual of Agent Orange exposure.  The Board 
found that aside from leech bites, the service medical 
records contained no reference to in-service skin problems.  
In the March 1987 decision, the Board also found that the 
veteran's then-current skin problems were not the result of 
exposure to Agent Orange.  

Evidence of record at the time of the Board's March 1987 
decision included the veteran's service medical records, 
which show that the veteran was treated in December 1967 for 
multiple granulomatous lesions on his legs from leech bites.  
Biopsy was compatible with history of leech granulomas.  No 
skin abnormality was noted at the veteran's service 
separation examination in January 1968.  

Also of record were post service VA medical records dated in 
January 1980 that indicate the veteran was seen for a fungal-
type rash that he reported he had intermittently for the past 
eleven or twelve years.  He reported that he used an over-
the-counter ointment to keep it in check.  Examination in the 
dermatology clinic revealed a recurrent groin dermatitis that 
was pruritic.  There was mild lichenification with no 
evidence of lesions on the thighs, and there was mild 
lichenification on the popliteal fossae.  The clinical 
impression was chronic lichen simplex.  

At a February 1980 VA initial database examination for 
possible exposure to toxic chemicals, the veteran gave a 
history of intermittent skin rash for twelve years since 
service with medical treatment in service.  The examiner 
stated there were skin lesions and described them as areas of 
thickened indurated rash on the veteran's right anterior 
chest and left scrotum.  

VA outpatient records show that in August 1980 the veteran 
gave a history of a skin rash all over his body, which had 
recurred off and on for the past 13 years.  In the 
dermatology clinic he was noted to have lichenified pruritic 
plaques on his scrotum, hips, elbows and lower legs, which he 
reported he had for years.  The impression was possible 
neurodermatitis.  Medication was prescribed.  

Evidence also included a clinical record from the dermatology 
clinic at University Hospital dated in September 1980.  The 
veteran presented with eczema on the flanks, knees, elbows 
and ankles.  The veteran reported that medication from VA 
made the condition worse.  The veteran felt that he might 
have an Agent Orange toxicity.  The impression was eczema.  
Medication was prescribed.  

In July 1981, the veteran returned to the VA dermatology 
clinic, and reported no improvement in his skin lesions.  He 
gave a 13-year history of pruritic lichenified plaques on the 
dorsum of his fingers and on his lower legs.  The veteran was 
referred for tissue examination.  After microscopic 
examination of a punch biopsy, the opinion of a consultant in 
dermatopathology was that the diagnosis was chronic 
dermatitis.  

The record also included VA outpatient records showing the 
veteran was seen in May 1983 and reported he had a rash over 
most of his body and said that it came and went.  He was seen 
in the dermatology clinic where examination showed 
excoriation with no primary lesions.  The diagnosis was 
neurodermatitis, rule out dermatitis herpetiformis.  
Medication was prescribed.  When he was seen in the 
dermatology clinic in August 1983, the examiner noted neuro 
excoriation and some folliculitis, left side of neck.  
Medication was prescribed.  

At a VA examination in January 1984, the veteran complained 
of a periodic reddish rash and boils around the lower part of 
the back of his head, neck, fingers, hands, elbows, knees, 
waist, testicles and pubic area, legs and ankles.  He also 
complained of an intermittent reddish rash around old sores, 
which he said were sustained as a result of leech bites that 
caused swelling and pus while he was in Vietnam.  Examination 
showed several coin-sized areas on the right leg that were 
darker than normal skin.  There was also some mild darkening 
at the left hip.  The diagnosis was post inflammatory 
pigmentation (leech bite history).  

At a hearing at the RO in March 1985, the veteran testified 
that in 1968, after he was discharged from service, he 
received treatment for itching and leech bites at the VA 
medical center in Allen Park, Michigan.  He said he changed 
doctors in 1969 and started going to private doctors until 
1979 or 1980 when he went back to the VA hospital in Allen 
Park.  The Board notes that the March 1985 hearing transcript 
is incomplete.  Correspondence from the RO indicates that the 
tape recording of the hearing was defective and that the 
veteran, in May 1985, declined to appear at another hearing.  
Though invited to do so, he did not supply additional 
testimony in written form.  

Based on the evidence described above, the Board, in its 
March 1987 decision, denied service connection for a skin 
disorder, claimed as a residual of exposure to Agent Orange.  
That decision became final, and generally, a claim that has 
been denied in a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7104.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

In 1991, before the time of the 1994 rating decision in which 
the RO continued the prior denial of service connection for 
skin disability secondary to herbicide exposure, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court), in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), interpreted 38 C.F.R. 
§ 3.156(a) (which had become effective in January 1991) 
regarding new and material evidence, and in its opinion 
established a standard for determining whether there was new 
and material evidence to reopen a previously denied claim.  
Under Colvin, new evidence was evidence that was not merely 
cumulative of other evidence in the record, and new and 
material evidence was evidence sufficiently relevant and 
probative of the issue at hand to establish a reasonable 
possibility that the outcome would be changed when that new 
evidence was considered in the context of all the evidence, 
both new and old.  Colvin at 174.  During the pendency of the 
appeal now before the Board, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) expressly rejected 
the standard for material evidence set forth in Colvin.  
Instead, the Federal Circuit, citing to the language of 
38 C.F.R. § 3.156(a) and reviewing its history, including 
comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition of new 
and material evidence set forth in the regulation emphasized 
the importance of a complete record rather than a showing 
that the evidence would warrant a revision of a previous 
decision.  Hodge at 1363.  In addition, the Federal Circuit 
noted that because the regulation imposes a lower burden to 
reopen that the Colvin test, the Secretary's construction [of 
38 U.S.C. § 5108 in 38 C.F.R. § 3.156(a)] was the 
construction most favorable to the veteran.  Id. At 1361n.1.  
The Board, will therefore, consider the veteran's claim under 
the language of the regulation, rather than under the Colvin 
test.  Karnas v. Derwinski,  1 Vet. App. 308 (1991).  

The Board acknowledges that VA revised 38 C.F.R. § 3.156(a) 
recently, but the regulation as amended cannot apply to this 
appeal because the final rule stated that the amendment to 
38 C.F.R. § 3.156(a) became effective August 29, 2001, and 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  

Under 38 C.F.R. § 3.156(a), as it applies to this appeal, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence added to the record subsequent to the Board's March 
1987 decision includes medical records from the Ford Motor 
Company medical clinic, dated in September 1965 and February 
1968.  In a report of medical history completed in September 
1965, prior to active service, the veteran denied having a 
history of skin trouble, rash or disease, and his skin was 
described as normal on examination.  On a February 1968 
report of medical history, the veteran checked yes to having 
skin trouble, rash or disease.  On the clinical evaluation 
form, the examiner checked the block indicating the skin was 
normal.  

Also added to the record was a clinical record from the 
University of Michigan Hospital dermatology clinic.  In the 
record, which was dated in September 1980, the examiner noted 
that this was the initial visit for the veteran who had been 
seen before at the Allen Park VA.  He presented with eczema 
on the flanks, knees, elbows and ankles.  It was noted that 
the veteran felt he might have an Agent Orange toxicity.  The 
impression after examination was eczema.  Medication was 
prescribed along with Betadine solution soaks to an area of 
folliculitis on the back.  

Clinical records concerning treatment for cervical 
spondylosis at the Detroit Medical Center and Rehabilitation 
Institute were added to the record.  Those records, dated 
from January to July 1985, include a physical therapy 
progress note dated in February 1985.  It shows that the 
veteran gave a history of exposure to Agent Orange in 
Vietnam.  He reported that he frequently had a skin rash in 
the left cervical area and upper trapezius area, the left 
upper extremity, and the left hip and thigh areas.  The 
therapist stated that scars in these areas were evident.  

Other evidence added to the record includes VA outpatient 
records dated from January 1985 to January 1991.  In 
psychiatric intake notes dated in January 1985 and February 
1987, it was noted that the veteran's complaints included 
recurrent skin rashes since Vietnam.  

VA hospital summaries show that the veteran was hospitalized 
from January 1991 to February 1991 with complaints of severe 
itching on and off , mostly around the neck, groin, anus, 
elbows and hands, over the past couple of months and 
occasionally over the past couple of years.  Skin examination 
showed positive hyperpigmentation with mild erythema and 
lichenification around the neck and elbows.  The groin showed 
mild erythema, fine scaling with some positive 
lichenification.  The final diagnosis was atopic dermatitis.  
The veteran was re-hospitalized later in February 1991 for 
completion of tomato and high-acid tests of his atopic 
dermatitis.  It was noted that the veteran had complained of 
some chronic itching of the total body, specifically the 
legs, neck, arms an groin, over approximately the past 20 
years.  Skin examination showed hyperpigmented lichenified 
plaques of the neck, elbows, legs and some groin, and some 
scaling.  There were some erythematous papules on the 
anterior chest.  The final diagnoses were atopic dermatitis 
and folliculitis.  An outpatient progress note dated in late 
February 1991 indicated symptoms had improved on current 
medications.  The assessment was atopic dermatitis and 
intertrigo.  

Other evidence added to the record includes an attending 
physician statement from Michael Harbut, M.D., M.P.H, dated 
in July 1989 along with a copy of a deposition taken from Dr. 
Harbut in November 1991.  Dr. Harbut testified that he was 
the chairman of the Science Committee of the Michigan Agent 
Orange Commission when the veteran was referred to him in 
July 1988.  He testified that he examined the veteran, and 
his complaints included itching and there were slight one-
millimeter nodules on the palms.  He said that when his 
partner saw the veteran in July 1989, he complained of 
increased left shoulder pain, arm and leg with rash and 
swelling, stiffness of the hand.  The veteran said it began 
in the last week of June and that rashes came and went 
roughly every three to five months with disinclination 
resolution, pruritic.  The veteran said he had been given a 
prescription in the past for rash.  Dr. Harbut testified that 
the veteran was requesting a letter for the VA and to the 
Agent Orange Commission in regard to his status and for 
compensation and for sick leave.  Dr. Harbut testified that 
his partner found that the veteran had a tremor in his head 
and hands and that she found some pinpoint blisters on the 
left hand with disinclination.  

At a hearing at the RO in February 1992, the veteran 
testified that he had no skin problems before service.  He 
testified that he served in Vietnam and spent time in the 
bush.  He said that leeches bit him, and the bites caused 
infections on his knees, ankles, legs, back, groin, neck and 
arm.  He testified that he received treatments in service, 
including antibiotics and hospitalization.  He testified that 
he was hospitalized by VA for one day shortly after service 
and thereafter received VA outpatient treatment on a regular 
basis from 1968 to 1971.  The veteran testified that he then 
sought private treatment for his skin problems.  He stated 
that he had been unable to obtain those treatment records 
because they had been destroyed due to the their age.  He 
testified that he eventually stopped going to those doctors 
because the treatments were unsuccessful.  He said that for 
the next several years, until he eventually went back to VA, 
he treated the problem himself with medicines and cleansers 
from the drug store.  He testified that he had continued to 
experience the reoccurrence of his skin problem throughout 
the years since service.  

At the hearing, the veteran's wife testified that the veteran 
went to VA for treatment of his skin problems once, and 
sometimes twice, a month for approximately three years after 
service.  She testified that it would appear that he was 
healing, and then the skin would flare up again.  She 
testified that it was at her suggestion that the veteran 
sought treatment from a private doctor, but there was never 
any long-term improvement.  She testified that the veteran's 
skin condition would clear up for a while and then flare up 
again, and this had continued over the 24 years since 
service.  

Other evidence added to the record includes the report of an 
April 1997 VA dermatology examination.  The veteran presented 
with a history of rashes and itching that developed into 
sores on his neck, hands, groin, eyes, and other areas of his 
body.  Objectively, he had lichen simplex chronica of the 
scrotum and secondary hyperpigmentation and healed 
excoriation marks.  There was some pruritus.  The physician 
noted that the veteran had been hospitalized by VA in 1991 
and had one visit to the Allen Park VA medical center in 
1994, but that all other care had been elsewhere.  The 
diagnosis after examination was atopic dermatitis, active.  
The physician stated that hyperpigmentation and evidence of 
pervious lesions were evident on the veteran's arms, back, 
chest neck, and thighs.  

In a memorandum dated in May 1998, the dermatologist who 
conducted the April 1997 VA examination stated that the 
veteran's diagnosis was atopic dermatitis, chronic and 
extensive with post inflammatory hyperpigmentation.  The 
physician stated that historically, the onset of the disorder 
was during the veteran's time in service.  The physician 
stated that the specific "trigger" for activation of this 
disorder was seldom known with certainty.  He said if the 
veteran related onset with leech bites or Agent Orange 
exposure, his word must be taken on it.  The physician said 
that it certainly could have been this as well as food, 
detergents, soaps and other exposures and stress that he 
encountered during his tour of duty.  

VA outpatient records show the veteran was seen in a VA 
dermatology clinic in March and June 2000.  He was noted to 
have a 30-year history of a rash on the legs, elbows, groin, 
and feet, with sporadic outbursts.  After examination, the 
assessment was tinea pedis and asteatosis dermatitis.  At the 
dermatology clinic in June 2000, the assessment was 
seborrheic dermatitis, lichen simplex chronicus, xerosis, and 
tinea cruris.  

As outlined above, the evidence added to the record since the 
March 1987 Board decision consists of VA and private medical 
records, a deposition transcript, examination reports and a 
medical opinion from a VA dermatologist.  It also includes 
the veteran's statements and testimony that his skin problems 
started in service and he believes them to be due to leech 
bites or a residual of Agent Orange exposure.  Whereas the 
medical records, deposition transcript, examination reports 
and the medical opinion are new, the veteran's statements 
must be viewed as cumulative relative to his contentions made 
prior to the March 1987 Board decision.  With respect to the 
medical evidence, the Ford Motor Company medical history 
forms indicating that the veteran denied a skin problem in 
September 1965, before entering service, but indicated having 
a problem in February 1968 are both new and material as is 
the May 1998 VA dermatologist's statement that the veteran's 
skin disability could have been caused by Agent Orange 
exposure.  These pieces of evidence do bear directly and 
significantly on the question of whether a skin disability 
had its onset in service and whether any such skin disability 
was due to Agent Orange exposure.  With the evidence 
previously assembled, this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  This evidence is, therefore, both new and 
material and reopens the claim of entitlement to service 
connection for a skin disorder, as a residual of Agent Orange 
exposure.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder, as a 
residual of Agent Orange exposure, is reopened.  


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a skin disorder, as a residual of 
Agent Orange exposure, has been reopened, the merits of the 
claim must be evaluated in light of all the evidence both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 146 (1991).  
The Board will return this service connection claim to the RO 
for adjudication on a de novo basis.  Prior to that 
adjudication, the RO should provide the veteran with the 
opportunity to present evidence and argument in support of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to each of the veteran's claims, that is, 
service connection for a skin disorder, disability manifested 
by rectal bleeding, disability manifested by paralysis of the 
neck and disability manifested by paralysis of the shoulders, 
all claimed as residuals of Agent Orange exposure, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed the 
VCAA into law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the veteran 
has reported that he received treatment at the VA Medical 
Center (VAMC) in Allen Park, Michigan, including from January 
1968 to approximately March 1971, and he has said that he was 
treated regularly at that facility for his skin problems for 
the first year after discharge from active duty in January 
1968.  The record shows that when the veteran filed his 
original claim for service connection for skin disability in 
1983, the RO requested treatment records dated from January 
1968 to March 1971 and from 1976 - 1983 from the Allen Park 
VAMC, and in August 1983 received treatment records from that 
facility dated from January 1980 to May 1983.  There was no 
further mention of records for the 1968 - 1971 period.  At 
the hearing at the RO in February 1992, the veteran's 
representative stated there had previously been multiple 
requests for a search for the VA records for the years 1968 - 
1971, both by the RO and the representative.  He stated that 
the only response received was that the records had been 
archived or destroyed and could not be located.  Since then, 
the RO has obtained additional VA treatment records dated 
from January 1985 to February 1991, VA hospital summaries for 
a hospitalizations in 1991 and VA examination reports and 
opinions dated in the late 1990s.  In addition, the veteran 
has submitted VA outpatient records dated in March and June 
2000.  There is no indication that the RO has made additional 
efforts to obtain complete VA treatment records, including 
any dated in the 1968 - 1971 period, and this should be done.  
In addition, the RO should take action to obtain any 
additional treatment records identified by the veteran that 
have not been previously obtained.  In order to fully develop 
the case, it is also the Board's opinion that the veteran 
should be given additional physical examinations with 
examiner's opinions as to the etiology of the claimed 
disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
through his attorney and request that he 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
from whom he has received treatment or 
evaluation of any of his claimed 
disabilities at any time since service.  
With any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file all 
identified medical records that have not 
been obtained previously.  In any event, 
the RO should specifically attempt to 
obtain treatment records for the veteran 
concerning treatment at the Allen Park 
VAMC from January 1968 to March 1971, 
including any action necessary to 
retrieve any archived records.  All 
actions should be fully documented by the 
RO.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his attorney of 
this and request them to submit copies of 
the outstanding records.  

3.  The RO should arrange for a VA 
dermatology examination of the veteran to 
determine the nature and extent of any 
skin disability.  All appropriate tests 
and studies should be performed.  A 
detailed medical history should be 
obtained from the veteran and the 
evidence of record.  The physician should 
be requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that that any 
current skin disability is related to 
exposure to Agent Orange in service.  The 
claims file, including a copy of this 
REMAND, must be made available for the 
physician's review, and the examination 
report must reflect that the physician 
reviewed the claims file.  

4.  The RO should also arrange for VA 
orthopedic and neurology examinations of 
the veteran to determine the nature and 
extent of any disability manifested by 
paralysis of the neck and any disability 
manifested by paralysis of the shoulders.  
All appropriate tests and studies should 
be performed.  A detailed medical history 
should be obtained from the veteran and 
the evidence of record.  If disability 
manifested by paralysis of the neck or 
disability manifested by paralysis of the 
shoulders is found, the physicians should 
provide an opinion, with complete 
rationale, as to the etiology of such 
disability.  The physicians should also 
be requested to review the record, 
including the November 1991 deposition of 
Michael R. Harbut, M.D., (transcript is 
in the claims file) and provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that that any disability manifested by 
paralysis of the neck and/or any 
disability manifested by paralysis of the 
shoulders is related to exposure to Agent 
Orange.  The claims file, including a 
copy of this REMAND, must be made 
available for the physicians' review, and 
the examination reports must reflect that 
the physicians reviewed the claims file.  

5.  The RO should also arrange for a VA 
proctology examination for the veteran to 
determine the nature and extent of any 
disability manifested by rectal bleeding.  
All appropriate tests and studies should 
be performed.  A detailed medical history 
should be obtained from the veteran and 
the evidence of record.  The physician 
should be requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that that any current disability 
manifested by rectal bleeding is related 
to exposure to Agent Orange.  The claims 
file, including a copy of this REMAND, 
must be made available for the 
physician's review, and the examination 
report must reflect that the physician 
reviewed the claims file.  

6.  If, as a result of the foregoing 
development, a medical opinion relates a 
current disability to exposure to Agent 
Orange, the RO should proceed with an 
analysis to include a determination as to 
whether the disability is among the 
diseases for which service connection may 
be granted on a presumptive basis under 
the provisions of 38 U.S.C. § 1116 and 
implementing regulations.  With respect 
to any disability for which service 
connection may not be granted on a 
presumptive basis and for which there is 
a medical opinion of record relating that 
disability to exposure to Agent Orange, 
the RO should undertake appropriate 
development to determine whether the 
veteran was exposed to Agent Orange in 
service, and if so, the extent of that 
exposure.  When it is determined whether 
and to what extent the veteran was 
exposed to Agent Orange in service, the 
RO should obtain a medical opinion from a 
specialist in the residuals of chemical 
exposure as to whether it is at least as 
likely as not that the disability is 
related to the veteran's exposure to 
Agent Orange in service.  The claims 
file, including a copy of this REMAND, 
must be made available for the 
specialist's review, and the examination 
report must reflect that the specialist 
reviewed the claims file.  

7.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) and implementing 
regulations (see 66 Fed. Reg. 45630-32 
(Aug 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should readjudicate 
entitlement to service connection for 
disability manifested by rectal bleeding, 
disability manifested by paralysis of the 
neck and disability manifested by 
paralysis of the shoulders, all claimed as 
residuals of Agent Orange exposure.  In 
addition, the RO should readjudicate, on a 
de novo basis (with consideration of all 
the evidence) the claim of entitlement to 
service connection for skin disability as 
a residual of Agent Orange exposure.  

9.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the RO should provide the veteran and his 
attorney with a supplemental statement of 
the case (SSOC) for all issues in 
appellate status.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  The 
veteran and his attorney should be 
provided an appropriate period of time to 
respond to the SSOC.  

Thereafter, the case should be returned to the Board, for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as any final outcome warranted.  
The veteran need take no action until he is otherwise 
notified by the RO, through his attorney.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 


